DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on March 5, 2020.  It is noted, however, that applicant has not filed a certified copy of the CN 202010147623.7 application as required by 37 CFR § 1.55.

Election/Restriction
The restriction requirement of 1/24/2022 is withdrawn in view of Applicant’s substantive claim amendments which appear to be a bone fide attempt to distinguish the present claims from the Leister reference cited in the restriction requirement.  Claims 1, 2 and 4-9 (Group I) are rejoined with Claims 10, 11 and 13-18 (Group II) and thus all of the claims in the most recent listing of claims (dated 3/16/2022) will be examined herein on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9, 10, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leister, US 2014/0361990 (previously-cited in the Restriction Requirement of 1/24/2022).
Regarding Claim 1, Leister discloses:  A polarizer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a linearly polarizing layer and a circularly polarizing layer disposed opposite to each other (linear polarizing layer 420 and birefringent retardation layer 140 for generating circular polarization are disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (birefringent retardation layer 410 is disposed between linear polarizing layer 420 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 4, Leister discloses:  wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (polarization grating stack 300, and grating 340 specifically, is disposed on birefringent retardation layer 410; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 5, Leister discloses:  wherein the grating structure is disposed on one side of the upper protective layer away from the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer away from the linearly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of spatial light modulator 510 and polarization filter 530 away from linear polarizing layer 420; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 7, Leister discloses:  wherein when the grating structure is disposed on the upper protective layer, the grating structure is integrally formed with the upper protective layer; and when the grating structure is disposed on the lower protective layer, the grating structure is integrally formed with the lower protective layer (polarization grating stack 300, and grating 340 specifically, is integrally formed with birefringent retardation layer 410 because the broadest reasonable interpretation of “integrally formed” includes devices, or parts of devices, which may be formed separately and subsequently fixed together, e.g., subsequently fixed together as adjacent parts or layers of the same device; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 9, Leister discloses:  further comprising an adhesive layer disposed on one side of the circularly polarizing layer away from the linearly polarizing layer (linear polarization filter 130 is disposed on one side of birefringent retardation layer 140 away from linear polarizing layer 420, wherein linear polarization filter 130 adheres slit diaphragm array 120 to birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claims 1, 4 and 6, Leister discloses:  A polarizer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a linearly polarizing layer and a circularly polarizing layer disposed opposite to each other (birefringent retardation layer 410 for generating linearly polarized light and birefringent retardation layer 140 for generating circular polarization are disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (switchable birefringent retardation layer 320 is disposed between birefringent retardation layer 410 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (grating 340 [part of polarization grating stack 300] is disposed at one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (grating 340 is disposed on switchable birefringent retardation layer 320; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein the grating structure is disposed on one side of the upper protective layer adjacent to the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer adjacent to the linearly polarizing layer (grating 340 is disposed on one side of switchable birefringent retardation layer 320 adjacent to birefringent retardation layer 410).

Regarding Claim 10, Leister discloses:  A display panel, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a display body and a polarizer (a display device comprises a light source matrix 110 and a set of layers 120 through 530; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein the polarizer is disposed on a light-emitting side of the display body (the set of layers 120 through 530 are disposed on a light-emitting side of light source matrix 110; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
the polarizer comprises a linearly polarized layer and a circularly polarized layer disposed opposite to each other (the set of layers 120 through 530 comprises linear polarizing layer 420 and birefringent retardation layer 140 for generating circular polarization disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (birefringent retardation layer 410 is disposed between linear polarizing layer 420 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister); and
a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of linear polarizing layer 420 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);

Regarding Claim 13, Leister discloses:  wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (polarization grating stack 300, and grating 340 specifically, is disposed on birefringent retardation layer 410; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 14, Leister discloses:  wherein the grating structure is disposed on one side of the upper protective layer away from the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer away from the linearly polarizing layer (gratings 310, 340 [part of polarization grating stack 300] are disposed at one side of spatial light modulator 510 and polarization filter 530 away from linear polarizing layer 420; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 16, Leister discloses:  wherein when the grating structure is disposed on the upper protective layer, the grating structure is integrally formed with the upper protective layer; and when the grating structure is disposed on the lower protective layer, the grating structure is integrally formed with the lower protective layer (polarization grating stack 300, and grating 340 specifically, is integrally formed with birefringent retardation layer 410 because the broadest reasonable interpretation of “integrally formed” includes devices, or parts of devices, which may be formed separately and subsequently fixed together, e.g., subsequently fixed together as adjacent parts or layers of the same device; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claim 18, Leister discloses:  wherein the polarizer further comprises an adhesive layer disposed on one side of the circularly polarizing layer away from the linearly polarizing layer (linear polarization filter 130 is disposed on one side of birefringent retardation layer 140 away from linear polarizing layer 420, wherein linear polarization filter 130 adheres slit diaphragm array 120 to birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister).

Regarding Claims 10, 13 and 15, Leister discloses:  A polarizer, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a display body and a polarizer (a display device comprises a light source matrix 110 and a set of layers 120 through 530; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein the polarizer is disposed on a light-emitting side of the display body (the set of layers 120 through 530 are disposed on a light-emitting side of light source matrix 110; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
the polarizer comprises a linearly polarizing layer and a circularly polarizing layer disposed opposite to each other (the set of layers 120 through 530 comprises birefringent retardation layer 410 for generating linearly polarized light and birefringent retardation layer 140 for generating circular polarization disposed opposite to each other; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
an upper protective layer disposed on one side of the linearly polarizing layer away from the circularly polarizing layer (either of spatial light modulator 510 or polarization filter 530 are disposed on one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister); and
a lower protective layer disposed between the linearly polarizing layer and the circularly polarizing layer (switchable birefringent retardation layer 320 is disposed between birefringent retardation layer 410 and birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein a grating structure is disposed at one side of the linearly polarizing layer adjacent to or/and away from the circularly polarizing layer (grating 340 [part of polarization grating stack 300] is disposed at one side of birefringent retardation layer 410 away from birefringent retardation layer 140; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein the grating structure is disposed on the upper protective layer or/and the lower protective layer (grating 340 is disposed on switchable birefringent retardation layer 320; paragraphs [0056]-[0058] and FIGS. 1a, 1b of Leister);
wherein the grating structure is disposed on one side of the upper protective layer adjacent to the linearly polarizing layer, or/and the grating structure is disposed on one side of the lower protective layer adjacent to the linearly polarizing layer (grating 340 is disposed on one side of switchable birefringent retardation layer 320 adjacent to birefringent retardation layer 410).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leister ‘990, or alternatively, as being unpatentable over Leister ‘990 in view of Leister et al., US 2021/0011300 (having an international publication date of October 3, 2019 [see WO 2019/185510 A1]; referred to below as Leister ‘300).
Regarding Claims 2 and 11, Leister ‘990 does not appear to explicitly disclose:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers.
However, it has been held that where the general conditions are of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions of the claim are disclosed in the prior art because Leister ‘990 discloses “grating constant” as a known quantity which relates to two-dimensional deflection and can be adjusted to enable different deflection angles in directions rotated with respect to one another (see, e.g., paragraph [0036] of Leister ‘990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 in accordance with desired deflection angles of the light for the display of Leister ‘990.
Furthermore, Leister ‘300 is related to Leister ‘990 with respect to holographic display device and stereoscopic display device.
Leister ‘300 teaches:  wherein a grating constant of the grating structure ranges from 0.08 micrometers to 1.2 micrometers (Leister ‘300 teaches that it is known that a maximum diffraction efficiency in the 1st diffraction order decreases drastically when the grating period approaches the wavelength used, and goes on to teach grating periods of less than 1 micrometer; paragraphs [0004], [0013], [0014], [0018], [0021] of Leister ‘300).
Therefore, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select from within the claimed range of values of grating constant for the gratings of Leister ‘990 based on the teachings of Leister ‘300, teaching than a grating period should be kept smaller than the wavelength of light used, i.e., less than 400 nm [0.4 micrometers], i.e., less than the short end of visible light when the device is a display device, in order to ensure high diffraction efficiency, as taught in at least paragraph [0004] of Leister ‘300.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leister ‘990 in view of Yamamoto et al., US 2018/0252957.
Regarding Claims 8 and 17, Leister does not appear to explicitly disclose:  wherein material of the upper protective layer, the lower protective layer, and the grating structure is made of an optical resin material.
Yamamoto is related to Leister ‘990 with respect to display device.
Yamamoto teaches:  wherein material of the upper protective layer, the lower protective layer, and the grating structure is made of an optical resin material (a polymerizable cholesteric liquid crystal composition is useful as a constituent of an optically anisotropic body used for optical compensation or viewing angle compensation of liquid crystal displays and the like, as a constituent of an optically anisotropic body used for organic ELs, or as an optically anisotropic body for use in optical devices, and more particularly to an optically anisotropic body, a retardation film, a patterned retardation film, a brightness enhancement film, an antireflection film, a thermal barrier film, and a laminate having a protective layer on the optically anisotropic body, or a polarizing film, or diffraction gratings; Abstract and paragraphs [0001]-[0009], [0040], [0198], [0225] and FIGS. 1-13 of Yamamoto; emphasis added by Examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the optical resin materials of Yamamoto for the layers of Leister ‘990 (such as polarization filter 530 corresponding to the claimed “upper protection layer”, birefringent retardation layer 410 corresponding to the claimed “lower protection layer”, and gratings 310, 340 corresponding to the claimed “grating structure”) because such materials enable thin films having good alignment with fewer alignment defects, as well as high heat resistance and good display characteristics, as taught in at least paragraph [0009] of Yamamoto.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872